DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 6-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Helmer (US 6,262,169).
Helmer teaches a process where 275.3 g butyl acrylate, 262.6 g methyl methacrylate, and 296.5 g acetoacetoxyethyl methacrylate are polymerized in water in the presence of 28.2 g surfactant and 4.2 g 2-ethylhexyl-3-mercaptopropionate (col. 11, ln. 20-45). This corresponds to about 36 wt% acetoacetoxyethyl methacrylate, 33 wt% butyl acrylate, and 31 wt% methyl methacrylate. 2-ethylhexyl-3-mercaptopropionate falls in the scope of the claimed chain transfer agent. The surfactant falls in the scope of the claimed stabilizer as it provides stability (col. 7, ln. 53-56). Helmer teaches the surfactant is part of the aqueous solution which is added at a rate of 0.39 g/min for 270 minutes (col. 11, ln. 20-45) and therefore at least a portion of the surfactant (stabilizer) is added during polymerization. The example of Helmer contains no styrene.
Helmer teaches examples of surfactants include alkyl polyglycol ethers (col. 6, ln. 42-50) which is structurally identical to a polyalkylene oxide.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Helmer (US 6,262,169).
The discussion with respect to Helmer above is incorporated herein by reference.
Helmer does not provide an explicit example using a stabilizer of claim 4.
However, Helmer teaches examples of surfactants include alkyl polyglycol ethers (col. 6, ln. 42-50) which is structurally identical to a polyalkylene oxide recited in claim 4.
It would have been obvious to one of ordinary skill in the art to use an alkyl polyglycol ether (polyalkylene oxide) as recited in claim 4 because Helmer teaches an alkyl polyglycol ether is a suitable surfactant.
In view of Helmer's recognition that alkyl polyglycol ethers and phosphate esters are equivalent and interchangeable as surfactants (col. 6, ln. 42-50), it would have been obvious to one of ordinary skill in the art to substitute alkyl polyglycol ethers and phosphate esters and thereby arrive at the present invention. Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable. See In re Ruff 118 USPQ 343 (CCPA 1958).

Claims 1-2, 4-5, 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maddox (US 2012/0157610).
Maddox teaches acetoacetate functional monomers (abstract) which are polymerized with an additional monomer such as methyl (meth)acrylate (¶25-26). Maddox teaches the polymer can be formed by suspension polymerization (¶ 50) in the presence of stabilizers (¶ 62) and chain 
Maddox teaches amounts of monomers and particle sizes which overlap claimed ranges. It is well settled that where prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established. See MPEP 2144.05; In re Harris, 409, F3.d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 3d 1379, 1382 (Fed. Cir 1997); In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974). In light of the cited patent case law, it would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Maddox suggests the amounts of monomers and particle sizes. A person of ordinary skill would be motivated to use the claimed amounts of monomers and particle sizes, based on the teachings of Maddox. See MPEP 2123.
Maddox does not explicitly recite the number average molecular weight. However, Maddox teaches weight average molecular weights of 1,000-1,000,000. It would have been obvious to one of ordinary skill in the art that the weight average molecular weights taught by .
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
No prior art rejections are presented over claim 9. 
Claim 9 recites a process of adding to a polymer composition comprising aldehydes an acetoacetyl functional polymer prepared by the process of claim 1.
Relevant prior art includes CN 105273539 (present on the IDS of 11/26/2019), Helmer (US 6,262,169), Kuo (US 7,855,261), Hayes (US 5,362,798), Killilea (US 9,803,045), and Pears (US 6,897,262).
CN ‘539 teaches using acetoacetate containing polymers in a coating such as a paint to reduce the amount of aldehydes in the air. CN ‘539 fails to teach a process of adding an acetoacetyl polymer to an aldehyde containing polymer composition.
Helmer teaches using acetoacetate compounds with amine compounds to improve crosslinking properties. Helmer fails to teach a process of adding an acetoacetyl polymer to an aldehyde containing polymer composition.
Kuo teaches using acetoacetate functional polymer compositions with filter materials to remove aldehydes from gases (abstract; col. 1, ln. 5-16). Kuo fails to teach a process of adding an acetoacetyl polymer to an aldehyde containing polymer composition.
Hayes and Killilea teach a low formaldehyde latex binder which does not form formaldehyde when cured by using acetoacetyl monomers. Hayes and Killilea do not teach a process of adding an acetoacetyl polymer to an aldehyde containing polymer composition.
Pears teaches scavenger resins (abstract) which include acetoacetoxyethyl macrylate polymers (col. 11, ln. 65-col. 12, ln. 16) where the acetoacetyl monomer is present in a ratio of 1:100 to 100:1 with respect ot additional monomers (col. 12, ln. 16-28) which corresponds to an amount of about 1wt% to about 99 wt%. Pears teaches the scavenger resins can be prepared by aqueous suspension polymerization with droplets the size of 1-1000 microns (col. 12, ln. 43-50) and include stabilizers such as polyvinyl alcohol (col. 12, ln. 49-53).
Pears teaches the scavenger resins may be used to removed electrophiles such as formaldehyde and aldehydes (col. 13, ln. 61-67).
Pears teaches an example which polymerizes 805.3 g styrene, 615.5 g acetoacetoxyethyl methacrylate, and 17.2 g divinyl benzene in the presence of polyvinyl alcohol (col. 14, ln. 45-67) which corresponds to about 43 wt% acetoxacetoxyethyl methacrylate. Pears teaches an example of removing aldehydes from a solution (col. 20, ln. 23-col. 21, ln. 45). Pears fails to teach a process of polymerization using a chain transfer agent. Pears fails to teach a number average molecular weight. Pears fails to teach that the aldehyde containing composition has a polymer (a polymer composition comprising aldehydes) before the scavenger resin is added.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C BOYLE whose telephone number is (571)270-7347.  The examiner can normally be reached on Monday-Thursday, 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT C BOYLE/Primary Examiner, Art Unit 1764